Quinn-Brintnall, J.
¶48 (dissenting) — I agree that the Yakima County Law Enforcement Officers’ Guild’s (Guild) first proposal regarding paid leave for training and attendance at national conferences is a permissive subject of bargaining and was improperly certified for interest arbitration. And although I agree with the majority’s analysis of *195the Guild’s second proposal as they interpret it, I believe that their interpretation is based on an amended reading of the Guild’s proposal. In my opinion, as written, the Guild’s proposal is an illegal subject of bargaining. Therefore, the Guild committed an unfair labor practice by certifying the proposal to interest arbitration.
¶49 The Guild’s proposal reads,
B. The Sheriff may routinely allow Guild officers a reasonable amount of time while on duty to conduct or participate in general membership and/or Guild board meetings concerning collective bargaining or enforcement of the agreementor to conduct necessary Guild financial business which cannot othcrwise-bc-pcrformcd while off duty. Guild representatives shall guard against undue interference with the assigned duties and against the use of excessive time in performing such responsibilities.[11]
Administrative Record at 63. The majority’s reading ignores the “and/or” language of the proposal and, as a result, amends the “concerning collective bargaining or enforcement of the agreement” language to modify both general membership and guild board meetings. But as written, the “concerning collective bargaining or enforcement of the agreement” language modifies only guild board meetings. General membership meetings remain unconstrained, meaning that under the proposal guild officers could request time off to attend any general membership meeting, not simply those related to the collective bargaining agreement between the Guild and Yakima County.
¶50 Because guild officers would be able to receive paid release time to perform any Guild function, the Guild’s proposal suffers from the same defects as the proposals in Enumclaw Education Ass’n v. Enumclaw School District, *196Decision 222, 1977 WL 182045, 1977 WA PERC LEXIS 18 (Wash. Pub. Emp’t Relations Comm’n Mar. 31, 1977), City of Pasco v. International Ass’n of Fire Fighters, Local 1433, No. 8521-U-90-1841, 1990 WL 656237, 1990 WA PERC LEXIS 84 (Wash. Pub. Emp’t Relations Comm’n Sept. 27, 1990), and Burlington Police Employees Guild v. City of Burlington, No. 12561-U-96-2986, 1997 WL 117651, 1997 WA PERC LEXIS 36 (Wash. Pub. Emp’t Relations Comm’n Feb. 19, 1997). Accordingly, the Guild committed an unfair labor practice by certifying its proposal to interest arbitration.
¶51 I would like to note that if the Guild’s proposal was written as the majority reads it, limited to the topic of collective bargaining and enforcement, I would agree that the proposal was a mandatory subject of bargaining. But we do not have the authority to rewrite a proposal so that an illegal or permissive proposal becomes mandatory.
¶52 I concur without reservation in the majority’s decision regarding the Guild’s proposal related to paid release time for training and attending national conferences. Because I disagree with the majority’s amending by interpretation the Guild’s actual proposal related to paid release time for guild membership and board meetings, I respectfully dissent.
Reconsideration denied April 25, 2013.
Review denied at 178 Wn.2d 1012 (2013).

 Legislative draft form is used to indicate changes between the provisions in the existing collective bargaining agreement and the proposal made during the negotiations. Although several different proposals were made during negotiations, the proposal as stated is the one that the Guild attempted to certify to interest arbitration.